Banke, Judge.
The appellant appeals his conviction for burglary. A co-defendant testified that he and the appellant entered the victim’s apartment, removed her television set, loaded it onto the appellant’s station wagon, and subsequently sold it. Two of the victim’s neighbors observed the removal of the television and identified the appellant at trial as one of the perpetrators. Held:
1. The evidence was sufficient to enable a rational trier of fact to find the appellant guilty beyond a reasonable doubt. See generally Boyd v. State, 244 Ga. 130 (5) (259 SE2d 71) (1979).
2. The trial court did not direct the jury to conclude that the appellant had acted with criminal intent, nor was the charge on intent unconstitutionally burden shifting. See generally Patrick v. State, 245 Ga. 417 (8) (265 SE2d 553) (1980).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.